Citation Nr: 1106830	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus, left foot.

2.  Entitlement to an initial compensable rating for service-
connected hypertension.

3.  Entitlement to an initial compensable rating for a service-
connected right wrist disability.

4.  Entitlement to an initial compensable rating for a service-
connected right elbow disability.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to December 
1983 and from July 1986 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in December 2010.  A 
transcript of the hearing has been associated with the claims 
file.

Subsequent to the October 2009 Supplemental Statement of the 
Case, the Veteran submitted additional evidence and a waiver of 
RO review.  The additional evidence and waiver have been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran also seeks a compensable rating for his service-
connected right-wrist and right elbow disabilities.  During his 
testimony before the Board and in written statements, the Veteran 
alleged that his right wrist and elbow conditions have worsened.  
The United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected 
disabilities have worsened since he was previously examined, a 
new examination may be required to evaluate the current degree of 
impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given 
the foregoing, the Veteran should be scheduled for VA examination 
to determine the current nature and severity of his service-
connected right wrist and elbow disabilities.

The Veteran seeks service connection for a left foot condition, 
or fallen arch/pes planus.  The separation documents, including 
the February 2007 Report of Medical History (RMH) and 
accompanying physical examination, show a fallen arch of the left 
foot with intermittent mild pain.  The Veteran was afforded a VA 
examination in April 2008; however, the VA examiner did not find 
a fallen arch of the left foot and did not review the Veteran's 
claims file in conjunction with the examination.  Because the 
condition was not found, the examiner did not provide an opinion 
regarding the alleged disability.

Since the examiner did not take the Veteran's prior treatment 
records into consideration, and the Board is remanding for a VA 
examination on another issue, the Board finds that a second 
opinion to determine the nature and etiology of the Veteran's 
current complaints of left foot pain is warranted. 

Finally, the Veteran contends that he should be entitled to a 
compensable rating for his hypertension.  For a compensable, 10 
percent rating, the evidence must show diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is assigned for hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated 40 percent disabling and hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 percent 
disabling.  38 C.F.R. § 4.104, DC 7101.

In this case, the VA examiner did not review the claims file in 
conjunction with the examination and did not indicate whether the 
Veteran requires continuous medication for control of his 
hypertension.  The Board, therefore, must return this examination 
report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  
See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA 
examination which does not contain an express finding regarding a 
disability for which an examination was requested is not 
sufficient to satisfy the duty to assist).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
left foot condition and to determine the 
current nature and severity of his service-
connected right wrist, right elbow, and 
hypertension.  

The claims file and a copy of this Remand 
must be provided to the examiner and the 
examiner must indicate review of these items 
in the report.

The examiner should indicate whether it is at 
least as likely as not (50 percent or more) 
that the Veteran's left foot condition, if 
any, had onset during or is in any way 
related to his periods of active service.

The examiner is asked to specifically address 
the February 2007 separation examination.

Regarding the service connected disabilities, 
the examiner should include range of motion 
testing and address the DeLuca criteria and 
whether the Veteran exhibits functional loss 
due to weakness, fatigability, incoordination 
or pain on movement.

The examiner should indicate whether the 
Veteran's diastolic pressure is predominantly 
100 or more, his systolic pressure 
predominantly 160 or more, or whether he has 
a history of diastolic pressure predominantly 
100 or more who requires continuous 
medication for control.

A complete rationale must be provided for any 
opinion offered.  If the VA examiner 
concludes that an opinion cannot be offered 
without engaging in speculation then she/he 
should so indicate.  However, the examiner 
should explain why it would be speculatory to 
provide an opinion.

2.  Upon completion of the above, 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, provide the 
Veteran and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


